Citation Nr: 0835079	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from March 1951 to February 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with this claim.  The hearing was 
scheduled and subsequently held in June 2005.  The veteran 
and his wife testified before the DRO and the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that he is entitled to 
special monthly pension (SMP) based on his need for aid and 
attendance due to the impact of his various non-service-
connected disabilities.  The Board has reviewed the evidence 
of record and regrettably, a remand is required for 
additional evidentiary development.



The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in June 2004 for the purpose of determining 
eligibility for aid and attendance.  The veteran indicated at 
the time of the examination that he was treated for diabetes 
mellitus, high blood pressure, epigastric pain, bilateral 
knee pain, bilateral numbness and paresthesias of the legs, 
nocturnal leg cramps, and "tired vision."  The veteran also 
stated that he experienced buckling of the knee joints while 
walking which caused him to lose his balance.  Consequently, 
the veteran used a wooden cane for walking.  The examiner 
reviewed the veteran's medical records and noted that he was 
diagnosed with and treated for arterial hypertension, 
degenerative joint disease of the knees, chronic venous 
insufficiency, prostate cancer, and a varicose ulcer of the 
left leg.

The veteran arrived to the examination with his wife via 
public transportation.  The veteran was noted to be clean and 
well-groomed.  The examiner indicated that the veteran was 
neither hospitalized nor bedridden at the time of the 
examination.  The veteran described a typical day as one in 
which he was largely able to care for his own needs.  For 
instance, the veteran stated that he was able to walk to the 
bathroom, rinse his mouth, wash his face, shave, brush his 
teeth, undress, bathe, and dress himself without assistance.  
The veteran showered and dressed in a seated position due to 
his poor balance.  The veteran was able to read without 
glasses.  However, the examiner stated that the veteran had a 
moderately severe memory deficit which precluded him from 
managing his benefit payments.  The veteran also indicated 
that he was able to leave the home to attend church or 
medical appointments, but that he did not drive or travel 
alone.  

As noted above, the veteran requested a DRO hearing in 
connection with the current claim.  The veteran testified in 
June 2005 about the nature and severity of various non-
service-connected disabilities.  In particular, the veteran 
stated that he was no longer able to dress, bathe, or use the 
toilet unassisted.  Rather, the veteran relied on his wife, 
children, and grandchildren to assist him with these 
activities of daily living.  The veteran's wife also 
testified in support of the current claim.  The veteran's 
wife described caring for the veteran as a "tremendous 
struggle."  The veteran's wife testified that she prepared 
the veteran's meals, and fed, bathed, and dressed the 
veteran.  The veteran's wife also indicated that the veteran 
required assistance using the toilet and that he was 
incontinent.

The veteran was afforded another VA C&P examination in 
October 2005 for the purpose of determining eligibility for 
aid and attendance.  The examiner reviewed the veteran's 
claims file.  The veteran arrived to the examination with his 
wife via private car.  The veteran reported subjective 
complaints of headache, chest pain, leg cramps, insomnia, 
constipation, frequent urination, back pain, and bilateral 
knee pain.  

The examiner noted that the veteran was neither hospitalized 
nor bedridden nor wheelchair-bound at the time of the 
examination.  The examiner noted, however, that the veteran 
used a wooden cane for walking due to poor balance.  The 
veteran was able to walk unassisted in the house, but he 
required help of another person outside of the house to 
protect against falls and injury.  Although the veteran had 
evidence of bilateral senile cataracts, a refractive error of 
the eyes was corrected with glasses.  The examiner described 
the veteran as independent as well as competent and capable 
of managing his benefit payments.  According to the examiner, 
the veteran was able to independently perform activities of 
daily living, despite limping when walking short distances.  
The veteran described a typical day as one in which he 
watched television, read the newspaper, listened to the 
radio, received friends and family, and occasionally "cleans 
the garden."  The veteran was also able to leave the home at 
any time with company.

The examiner diagnosed the veteran as having the following 
conditions: non-insulin dependent diabetes mellitus, diabetic 
neuropathy, diabetic renal manifestation, urinary tract 
infection, prostatic hypertrophy with elevated prostate-
specific antigen (PSA) test, coronary artery disease and 
angina pectoris, marked bradycardia, uncontrolled arterial 
hypertension, peripheral vascular disease and cellulitis of 
the left leg, grade II edema of the legs bilaterally, 
osteoarthritis and degenerative joint disease of the knees 
bilaterally, and dementia.  The examiner further concluded 
that the veteran required aid and attendance as well as close 
supervision.
The veteran was also afforded a VA C&P examination in October 
2005 to assess the nature and severity of any genitourinary 
disabilities.  The examiner reviewed the veteran's claims 
file as well as electronic files.  At the time of the 
examination, the veteran denied having problems with 
lethargy, weakness, weight loss, or incontinence, among other 
conditions.  The examiner diagnosed the veteran as having the 
following conditions: bladder calculi, status-post 
cystolithotomy and bladder exploration; benign prostatic 
hypertrophy (BPH), status-post transurethral resection; 
dribbling or urgency secondary to BPH; no incontinence of 
urine; and proteinuria most likely than not secondary to type 
II diabetes mellitus.  In an additional notation, the 
examiner indicated that the veteran had diabetes mellitus for 
over four years and that he was in need of aid and 
attendance.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, VA examinations were 
conducted in June 2004 and October 2005 for the purpose of 
determining eligibility for aid and attendance.  

The Board notes that the VA examiner stated in June 2004 that 
despite the ability to perform activities of daily living, 
the veteran purportedly had a moderately severe memory 
deficit which precluded him from managing his benefit 
payments.  The nature of the "memory deficit" was not 
disclosed, but the veteran was not recommended for aid and 
attendance at that time.

In October 2005, the examiner diagnosed the veteran as having 
dementia and stated that he was in need of aid and attendance 
despite being able to independently perform activities of 
daily living, even though he limped when walking short 
distances.  However, the veteran was found at that time to be 
independent, competent, and capable of managing his benefit 
payments.  The veteran described a typical day as one in 
which he watched television, read the newspaper, listened to 
the radio, received friends and family, and occasionally 
"cleans the garden."

As a rationale was not provided in any examination report, 
the RO should schedule the veteran for a new VA examination, 
to include a psychiatric evaluation, to determine whether the 
veteran requires SMP based on a need for aid and attendance.  
See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (noting that 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes); see also 
38 C.F.R. § 4.2.  

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
November 29, 2005, to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from November 29, 2005, to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the veteran should be afforded 
an examination, to include a psychiatric 
evaluation, to determine whether the 
veteran requires aid and attendance 
benefits.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing should be conducted at 
this time, if deemed necessary by the 
examiner, and the results of any testing 
should be included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
veteran has dementia.  If not, the 
examiner is asked to comment on the June 
2004 and October 2005 VA aid and 
attendance examination reports.  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner should address in the 
examination report whether the following 
are present as a result of his 
disabilities:

*	Inability to dress or 
undress himself or to keep 
himself ordinarily clean and 
presentable;

*	Frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which 
by reason of the particular 
disability cannot be done 
without aid (this does not 
include the adjustment of 
appliances which normal 
persons would be unable to 
adjust without aid, such as 
supports, belts, lacking at 
the back, etc.);

*	inability to attend to the 
wants of nature; 

*	inability to feed himself 
through loss of coordination 
of the upper extremities or 
through extreme weakness; or

*	incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the 
claimant from hazards or 
dangers incident to her 
daily environment.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



